Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 25, 2018

                                       No. 04-18-00445-CR

                                    Nelson Anthony JASSO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2017 CRB 696 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        On July 2, 2018, appellant filed his notice of appeal. On July 20, 2018, the court reporter
responsible for preparing the reporter’s record in this appeal filed a notification of late record,
stating that the appellant has failed to pay or make arrangements to pay the fee for preparing the
reporter’s record and that appellant has failed to file a designation of record.

        We, therefore, ORDER appellant to provide written proof to this court within fourteen
(14) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. We FURTHER ORDER appellant to file written proof to this court within
fourteen (14) days of the date of this order that he has filed a designation of record with the
court reporter.

       We also note that appellant’s docketing statement, which was due on July 19, 2018, has
not been filed. We ORDER appellant to file his docketing statement in this court within
fourteen (14) days of the date of this order.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court